Citation Nr: 0613442	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from August 1973 to August 
1977. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that in an August 2005 letter, the veteran 
filed a claim for service connection for a left leg injury.  
This issue is referred to the RO.

In August 2002, the veteran filed a claim for service 
connection for PTSD.  In February 2003, the RO issued a 
rating decision denying the veteran's claim for service 
connection for PTSD.  In April 2003, the veteran submitted a 
statement in support of his claim.  The RO construed this 
statement as a new claim, and subsequently issued a VCAA 
letter and an August 2003 rating decision denying the 
veteran's claim to reopen the claim for service connection 
for PTSD.  The veteran then filed a timely notice of 
disagreement (NOD) in November 2003.  As the NOD was filed 
within one year of the February 2003 rating decision, it will 
be considered to be an NOD to the February 20003 rating 
decision.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the veteran submitted his substantive appeal 
(VA-9) and requested that VAMC San Francisco and VA Santa 
Rosa Clinic medical and psychiatric records, VA North Bay 
Vets Center counseling records, military medical and 
personnel records to include dates and duty assignments, 
performance evaluations, report of assault, and VA rating 
decisions of February, 21, 2003 and March 5, 1981, be sent to 
him so that he could file an appeal.  The veteran also 
requested a 60-day extension to file his appeal.  A March 
2005 letter from the veteran's accredited representative re-
submitted the veteran's April 2004 request and shows that the 
veteran had not received the requested records.  In September 
2005, the Board received statements from the veteran 
pertaining to the stressors in this case.  The veteran's 
representative requested that the record be returned to the 
RO.  There was no waiver of RO jurisdiction submitted.  
Accordingly, the Board must remand this case to the RO.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should notify the veteran 
of the ratings for the claimed 
disabilities and the effective date 
provisions for a claim of service 
connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Provide the veteran and his 
representative with copies of the 
requested records, including VAMC San 
Francisco and VA Santa Rosa Clinic 
medical and psychological records, VA 
North Bay Vets Center counseling 
records, military medical and personnel 
records to include dates and duty 
assignments, performance evaluations, 
report of assault, and VA rating 
decisions of February, 21, 2003 and 
March 5, 1981.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim. 
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






